      Case 2:19-cr-00673-ODW Document 7 Filed 11/07/19 Page 1 of 5 Page ID #:20


                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

                                                CRIMINAL MINUTES -ARRAIGNMENT
Case Number: 2:19-CR-00673-RGK                               Recorder: CS 11/07/2019                                   Date: 11/07/2019

Present: The Flonorable Autumn D. Spaeth, U.S. Magistrate Judge

Court Clerk: Kristee Hopkins                                                Assistant U.S. Attorney: Jake Nare

,United States of America v.                   Attorney Present for Defendants)                   I Language                 :Interpreter
 ANAHIT KHACHATRYAN                          George Gevork Mgdesyan                                Armenian                   Liliya Boshyan
      Custody                                       Retained



PROCEEDINGS: ARRAIGNMENT OF DEFENDANTS)AND ASSIGNMENT OF CASE AND INITIAL APPEARANCE.

Defendant is arraigned and states true name is as charged.

Defendant is given a copy of the Indictment.

Defendant acknowledges receipt of a copy and waives reading thereof.

Defendant's first appearance.
Bond is ordered in the amount of a $30,000 Appearance Bond. See attached copy of the bond.

Defendant pleads not guilty to all counts in the Indictment.

This case is assigned to the calendar of District Judge R. Gary Klausner.
It is ordered that the following dates) and times) are set:
         Jury Trial 12/17/2019 at 9:00 AM
         Counsel are referred to the assigned judge's trial/discovery order located on the Court's website, Judges' Procedures and Schedules.

       Trial estimate: 2-3 days.

       The government is ordered to turn over any discovery within two weeks. If there are any problems regarding discovery, counsel are to file a
       joint report within two weeks. Judge Klausner is located in Courtroom 850 in the Los Angeles - Roybal Courthouse.




                                                                                                     First Appearance/Appointment of Counsel: 00:06
                                                                                                                                          PIA: 00:06
                                                                                                                          Initials of Deputy Clerk: kh
cc: Statistics Clerk, PSALA PSASA




     CR-85 (09/1 2)                                       CRIMINAL MINUTES -ARRAIGNMENT                                                   Page I of
                 Case 2:19-cr-00673-ODW Document 7 Filed 11/07/19 Page 2 of 5 Page ID #:21


                  UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

     Case Name: United States of America v. Anahit Khachatryan                                         Case No. 2:19-CR-00673-RGK
                                                ~
                                                i Defendant             ~ Material Witness

     Violation of Tide and Section: 18: 1344(2); 2(a); 2(b)
                                         Summons         ~ Out of District ~ UNDER SEAL ~ Modified Date:

    Check only one ofthefive numbered boxes below (unless one bond is to be replaced by another):
     1.      Personal Recognizance (Signature Only           (c).~ Affidavit ofSurety With Justification       Release No.
    2. ~ Unsecured Appearance Bond                                (Form Cx-3) Signed by:                            ~!~~\l~

             $                                                                                                   ~ Release to Pretrial ONLY
    3.       Appearance
             ~ ~~~~ ~   Bond
                          ~~`j ~~Q                                                                               ~ Release to Probation ONLY
                                                                                                                 ❑ Forthwith Release
      (a).~ Cash Deposit (Amount or %J (Form CR-7)
                                                                            With Full Deeding of Property:

      (b).      Affidavit ofSurety Without
                Justificati ri Form x-4) Signed by:
                            ~ ~ ,i    ~                                                                          ~ All Conditions of Bond
                               r~i                                                                                 (ExceptClearing-Warrants
                                                                                                                    Condition) Must be Met
                                                                                                                   and Posted by:



                                                                                                                    Third-Party Custody
                                                           4. ❑Collateral Bond in the Amount of(Cash                Affidavit(Form CR-31)
                                                                 or Negotiable Securities):
                                                                    $                                            Q Bail Fixed by Court:
                                                           5. ❑Corporate Surety Bond in the Amount of:           ADS        / KH
                                                                 $                                                (Judge /Clerk's Initials)


                                                        PRECONDITIONS TO RELEASE
          The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
    ~ The Court has ordered a Nebbia hearing under 4 3142 (g)(4).
   ~ The Nebbia hearing is set for                                           at          ❑ a.m. ❑ p.m.

                                                  ADDITIONAL CONDITIONS OF RELEASE
 In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
     Submit to:       %Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                     The agency indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

     Surrender all passports and travel documents to Supervising Agency no later than        ~~~ ~f./Y?.Ch'/~ ~'~^~j~ C~ ,sign a Declaration
     re Passport and Other Travel Documents(Form CR-37), and do not apply for a passport or other travel document during the pendenry
     of this case.
     Travel is restricted to     ~~~'~ ~d"_l',~'~(
                                                 I„
                                                  y                                            unless prior permission is granted by Supervising
     Agenry to travel to a specific other location. Court permission is required for international travel.
~
~ Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
~7Maintain or actively seek employment and provide proof to Supervising Agency. employment to be approved by Supervising Agency.
     Maintain or begin an educational program and provide proofto Supervising Agency.
                                                                                     Defendant's Initials: /~. A.      Date:
                                                      DISTRICT OF                                         FORM
               Case 2:19-cr-00673-ODW Document 7 Filed 11/07/19 Page 3 of 5 Page ID #:22
    Case Name: United States of America v. Anahit Khachatryan                                        Case No. 2:19-CR-00673-RGK
                                                 Q Defendant        ~ Material Witness
         Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or

         witness in the subject investigation or prosecution, ~ including but not limited to

                                                              ;~ except
        Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence

         ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:


        Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
         you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.


   ~1
        Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your

         own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
         to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not engage in telemarketing.

        Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
         permission from the Court, except

        Do not engage in tax preparation for others.

        Do not use alcohol.
        Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and

         requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by

        Supervising Agency.
        Do not use or possess illegal drugs or state-authorized marijuana.   ~ In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic, or

        designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
        prescribed by a medical doctor.

        Submit to: ~drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.
        You must pay all or part of the costs for testing and treatment based upon your ability to pay as det"ermined by Supervising Agenry.

        Participate in residential ~ drug and/or0alcohol treatment as directed by Supervising Agenry. You must pay all or part ofthe costs
        of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only

        Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
        Supervising Agency. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agenry.

        Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of Supervising
        Agency, which       will or    will not include a location monitoring bracelet. You must pay all or part ofthe costs of the program based
        upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
            Location monitoring only - no residential restrictions;
                               -or-
            You are restricted to your residence every day:
                     from                  ❑ a.m. ❑ p.m. to                    ❑ a.m. ❑ p.m.
                     as directed by Supervising Agency;

                               -or-
                                                                                 Defendant's Initials: ~ ~.            Date:
CR-1 (05/19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                       OF 4
                Case 2:19-cr-00673-ODW Document 7 Filed 11/07/19 Page 4 of 5 Page ID #:23
      Case Name: United States of America v. Anahit Khachatryan                                              Case No. 2:19-CR-00673-RGK
                                                   Q Defendant       ~ Material Witness

              You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and

                                                                                        all of which must be preapproved by Supervising Agency;
              Release to PSA only ~ Release to USPO only
         You are placed in the third-party custody(Form CR-31) of

         Clear outstanding Q warrants or~ DMV and traffic violations and provide proof to Supervising Agency within                     days
          of release from custody.
         Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except

         as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person

         and/or property by Supervising Agency in conjunction with the U.S. Marshal.
         Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
         the age of 18 except in the presence of a parent or legal guardian of the minor.

         Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
         under the age of 18.

         Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare

         facility, school, or other organization dealing with the care, custody, or control of children under the age of 18.
        Do not view or possess child pornography or child erotica.0In order to determine compliance, you agree to submit to a search

         of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
         Marshal.

        Other conditions:




                                                GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I wIll not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

                                                                                     Defendant's Initials:    ~,~,       Date:
CR-1(05/19)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                 PACE 3 O 4
               Case 2:19-cr-00673-ODW Document 7 Filed 11/07/19 Page 5 of 5 Page ID #:24
      Case Name: United States of America v. Anahit Khachatryan                                       Case No. 2:19-CR-00673-RGK
                                                  ■ Defendant
                                                  ~                    ~ Material Witness


                                     ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

      As a condition of my release on this bond, pursuant to Tifle 18 of the United States Code,I have read or have had interpreted to me
      and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
      all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

      Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
      continue in full force and effect until such time as duly exonerated.

     I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
     fine.

     I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond,this bond
     maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment may be issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws ofthe
     United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
     forfeited.




     Date                                  Signature ofDefendant/Material Witness                      Telephone Number




     City and Stat D NOTINCLUDE ZIP CODE)



            heck if interpreter is used: I have interpreted into the          ~~/v~ -~~~~(/~/1                    language this entire form
          and have been told by the defendant that he or she understands all of it.


                                                                                                                    1
                                                                                                     Date



     Approved:
                             United States District Judge /Magistrate Judge                         Date

     Ifcash deposited: Receipt #                                for $


    (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                  Defendant's Initials: _ ~,~, Date:
CR-1 (05/19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                              PAGE 4 ~F 4
